UNITED STATES DISTRICT COURT oo
SOUTHERN DISTRICT OF GEORGIA 719 JUN 2
SAVANNAH DIVISION

UNITED STATES OF AMERICA,

 

v. CASE No. 4:19-CR-00066-RSB-CLR

ROBERT JENNINGS,

)
)
)
)
)
)
Defendant. )
)

 

ORDER ON MOTION FOR LEAVE OF ABSENCE
D. Robert Busbee having made application to the Court for a leave of absence, and it
being evident from the application that the provisions of Local Rule 83.9 have been complied
with, and no objections having been received;
IT IS HEREBY ORDERED THAT D. Robert Busbee be granted leave of absence for

the following periods: September 14 through September 22, 2019.

This ZIS- aay of qere , 2019.

Avkglird th (los

Scie Stee Dies States District Court MeasbakT. Ge
Southern District of Georgia

 
